Citation Nr: 1523570	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for throat cramps, claimed as a throat condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to July 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO decision adjudicated multiple issues, the Veteran only perfected an appeal regarding the denial of service connection for a throat condition.

In February 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a throat condition manifested by throat cramps due to his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a throat condition manifested by throat cramps was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Claim for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Throat Cramps, Claimed as Throat Condition

In essence, the Veteran contends that he currently has a throat condition manifested by throat cramps that had its onset in his period of active duty service.  In particular, the Veteran asserts that his throat cramps are a residual of his throat being slit while he was on active duty.  He stated that he has experienced cramping in his throat ever since his active duty.

Service treatment records show that in April 2009, the Veteran's throat was accidentally slit.  The Veteran was treated with 50 stitches.  The sutures were removed later that month with no noted complications.

On VA compensation and pension examination in October 2012, the examiner noted the Veteran's history of having his throat slit with a knife while on active duty.  The Veteran reported that he experienced cramps in his throat region that would flare with yawning.  The Veteran would treat his cramps occasionally with aspirin.  The examiner considered the possibilities of sinusitis, rhinitis, a larynx or pharynx condition, deviated nasal septum, and tumors, but he found no diagnosable chronic disabling throat condition.

During his February 2015 Board hearing, the Veteran's representative indicated that the issue on appeal had been skewed to indicate that it was some kind of breathing or swallowing problem.  He clarified that the Veteran didn't have any particular problems swallowing; rather, the Veteran would get periodic cramps in the muscle area where his throat was slit.  The Veteran described the muscle cramps as persistent and chronic ever since his throat was slit.  It was asserted that the October 2012 VA examiner was looking for specific disorders that the Veteran was not claiming.  The representative indicated that the Veteran did not have problems swallowing, enunciating words, or breathing; the Veteran experienced cramps when he yawned.  It was also noted that the Veteran had not sought treatment for his cramps, as he knew that due to the wait times necessary to get an appointment, his cramps would likely resolve before he was able to see a doctor.  The Veteran stated that he experienced cramps about twice a week.  The Veteran specifically indicated that he did not experience symptoms besides throat cramping.  He also asserted that his cramping only started after his throat was slit, and the cramps had bothered him since that time.

With respect to whether the Veteran experienced an in-service disease or injury, there is no dispute that the Veteran had his throat accidentally slit while he was on active duty.  The question that remains is whether the Veteran has a current disability of the throat as a residual of that in-service accident.

The Board finds the Veteran's statements regarding the onset and continuation of his throat cramps to be credible.  Additionally, the Veteran is competent to describe the onset of these cramps and to report the current throat cramps that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Board has considered the October 2012 VA examination report, in which the examiner found no diagnosable chronic disabling throat condition.  However, the record suggests that the examiner limited his examination to consideration of sinusitis, rhinitis, a larynx or pharynx condition, deviated nasal septum, and tumors.  The Veteran has clarified that he is not seeking service connection for any of those disorders; he is seeking service connection for throat cramps.  Indeed, he specified during his February 2015 Board hearing that the only residual from his in-service accident that he currently experiences consists of throat cramps.  As the October 2012 VA examiner did not explore or address the Veteran's throat cramp symptoms, his examination report is at least balanced by the Veteran's credible statements.  As the Veteran is competent to describe his in-service and current throat cramps, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for throat cramps, claimed as a throat condition, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for throat cramps, claimed as a throat condition, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


